Citation Nr: 0200344	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946 and from October 1950 to December 1968.  The veteran is 
deceased, and his widow is the appellant in the instant 
appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO rating decision that denied 
service connection for the cause of the veteran's death.  

The RO had previously denied the issue of service connection 
for the cause of the veteran's death in February 1980 and May 
1981.  Since then, however, a new basis for potential service 
connection for prostate cancer (the cause of death in the 
present case), based on exposure to herbicides, has been 
created, and the RO has treated the current claim as a new 
claim or reopened claim for service connection for the cause 
of the veteran's death.  The Board agrees with that 
determination, and thus the issue has been reviewed on a de 
novo basis.


FINDINGS OF FACT

1.  The veteran served in Vietnam from February 1960 to 
February 1961, and was discharged from service in December 
1968.  During his lifetime he had no established service-
connected conditions.

2.  Many years after service he developed cancer of the 
prostate, and in November 1979 he died from carcinomatosis 
due to prostate cancer.  

3.  The veteran's fatal prostate cancer was not caused by any 
incident of service including claimed exposure to herbicides 
in Vietnam.


CONCLUSIONS OF LAW

Prostate cancer was not incurred in or aggravated by the 
veteran's service; a service-connected disability did not 
cause or contribute to his death.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1116, 1131, 1137, 1310 (West 1991 & Supp. 2001); 
Pub. L. 107-103, 115 Stat. 976 (2001) (amending 38 U.S.C. 
§ 1116); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Navy 
from September 1944 to July 1946 and in the United States Air 
Force from October 1950 to December 1968, when he retired.  
Service personnel records indicate that he was in the 
Republic of Vietnam from February 6, 1960, to February 1, 
1961.  During his lifetime, he had no established service-
connected conditions.

The veteran's service medical records indicate that he was 
found to have prostatitis on a few occasions, in January 
1953, in June 1960, and in January 1961, both before and 
during his service in Vietnam.  Several treatment records 
from January to April 1966 show urethritis without 
prostatitis.  On retirement examination in July 1968, the 
gentiourinary system was normal, as was a digital examination 
of the rectum and prostate.  

According to post-service private medical records, the 
veteran was first diagnosed with a slight abnormality of the 
prostate in December 1977 on a routine physical examination.  
A February 1978 biopsy revealed the presence of benign 
tissue, but he continued to be monitored because of certain 
symptoms.  A repeat prostate biopsy that was performed in 
July 1978 showed adenocarcinoma.  Hospital evaluation in 
August 1978 led to a conclusion that the veteran had 
metastatic prostate cancer.  He thereafter received treatment 
for prostate cancer until his death in November 1979.

The veteran died in November 1979 at a VA medical facility.  
The death certificate indicates that the immediate cause of 
death was carcinomatosis (said to be of 8 months duration) 
due to prostate cancer (said to be of 11 months duration).  
An autopsy report indicates the same cause of death.

The veteran's widow previously sought service connection for 
the cause of the veteran's death.  In February 1980, the RO 
denied the claim, finding that the fatal prostate cancer was 
not incurred in or aggravated by service.  In May 1981, the 
RO denied service connection for the cause of death, noting 
that the veteran had no direct exposure to Agent Orange and 
there was no recognizable link between prostate cancer and 
Agent Orange by currently accepted medical principles. 

The veteran's widow has submitted several records related to 
her receipt of a survivor's benefit under the Agent Orange 
Veteran Payment Program, which is not related to the VA and 
which stems from a court settlement in a class-action 
product-liability lawsuit brought by Vietnam veteran's 
against manufacturers of Agent Orange.  One document 
indicates that in August 1996, reviewing a prior decision of 
the Agent Orange Claims Administrator that had denied the 
widow's application on the grounds that the veteran was not 
exposed to defoliant spraying, the Special Master for Appeals 
for the Agent Orange Administration awarded a survivor award 
to the veteran's widow.  The Special Master noted that the 
veteran's widow provided a report of the veteran's presence 
in areas subjected to Agent Orange spray operations, as 
related to her by veteran.  Accordingly, in September 1996, 
the Agent Orange Veteran Payment Program approved the widow's 
application for a survivor payment.

In February 2000, the appellant sought to reopen the claim 
for service connection for the cause of the veteran's death, 
apparently on the grounds that prostate cancer was now one of 
those diseases for which a positive association with Agent 
Orange exposure had been established.  The RO denied the 
claim in March 2000.  

The appellant submitted a substantive appeal in March 2001 in 
which she argued that the veteran had served in the Panama 
Canal Zone and that she understood that Agent Orange had been 
shipped through the Panama Canal during the veteran's active 
duty.

In July 2001, the appellant submitted correspondence with 
attachments discussing prostate cancer in general as well as 
an excerpt from a guide to Agent Orange published by the 
National Veterans Legal Services Program.

Through her representative, in November 2001, the appellant 
submitted a copy of a document entitled "Operation Ranch 
Hand: Herbicides in Southeast Asia, 1961-1971."  The article 
generally describes the history of the use of Agent Orange in 
Operation Ranch Hand in the Republic of Vietnam.  

II.  Legal analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate her claim for service connection 
for the cause of the veteran's death.  Pertinent medical and 
other records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases including 
prostate cancer if it becomes manifest to a compensable 
degree at any time after service.  38 U.S.C.A. § 1116 (as 
amended by Pub. L. 107-103, 115 Stat. 976 (2001)); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

Notably, the above Agent Orange presumption of service 
connection attaches only to certain periods of active 
service, that is, service in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975.  While the veteran served in 
Vietnam from February 8, 1960 to February 1, 1961, he did not 
serve there on or after January 9, 1962, and thus the Agent 
Orange law on presumptive service connection for prostate 
cancer is inapplicable to this case.

The Board must also consider whether service connection is 
warranted on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran served 20 years of active duty and retired from 
service in 1968.  He had no service-connected disabilities 
during his lifetime.  There is no evidence of prostate cancer 
during service, or within the one-year presumptive period 
after service.  The medical evidence shows that a prostate 
problem was suspected on examination in late 1977, and 
prostate cancer was diagnosed in 1978, which is years after 
service.  The veteran died in 1979, and the cause of death 
was carcinomatosis due to prostate cancer.  There is no 
competent medical evidence to show the veteran's prostate 
cancer was related to his active duty.  The appellant's own 
statements to that effect are not competent medical evidence, 
since she is a layman.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The appellant argues that the veteran was exposed to 
herbicides in Vietnam and in the Panama Canal Zone, resulting 
in death.  However, there is no evidence in the veteran's 
service medical or personnel records to support that he was 
exposed to herbicides at any time during active duty.
 
The appellant has received a survivor award under the Agent 
Orange Veteran Payment Program, and she argues that such 
indicates that her claim for service connection for the cause 
of the veteran's death is valid.  The Agent Orange Veteran 
Payment Program is not related to the VA, and such program 
stems from a court settlement in a class-action product-
liability lawsuit brought by Vietnam veteran's against 
manufacturers of Agent Orange.  The criteria for an award 
under the Agent Orange Veteran Payment Program are not the 
same as those for a finding by the VA of service connection 
for a disability or service connection for the cause of 
death, and quite simply an award under the Agent Orange 
Veteran Payment Program does not tend to prove a VA claim.  
See Winsett v. West, 11 Vet.App. 420, 425 (1998) (discussing 
the Agent Orange Veteran Payment Program).

The weight of the credible evidence demonstrates that the 
veteran's fatal prostate cancer began many years after his 
service and was not caused by any incident of service 
including claimed exposure to herbicides in Vietnam.  
Prostate cancer was neither incurred in nor aggravated by 
service, and thus the cause of the veteran's death was non-
service-connected.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

